DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-2,4-8,13-14 in the reply filed on 01MAR2021 is acknowledged. 
Invention II, claims 3,9-12,15 as amended are directed towards the same invention as Invention I and thus the restriction requirement as set forth in the Office action mailed on 30OCT2020 is withdrawn.
Priority
Benefit of domestic priority of several applications having an earliest priority date of 21NOV2011 under 35 U.S.C. 120, 121, or 119e is acknowledged.
This application is claiming the benefit of prior-filed application under 35 U.S.C. 120, 121, 365(c), or 386(c) No. 13/696,139, abandoned on 22NOV2016. Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Specification
The use of the term CellSearch in par. [0002], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Product-by-Process Claims
Note that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. (See MPEP §2113). Claims 1-15 are interpreted as product-by-process claims and will be examined upon the merits of such claims.
Note that the limitation in the independent claims “a plurality of first apertures […] formed by exposing the first polymer layer to a UV light via an optical mask” is a process of making the microfilter, of which the UV light and the optical mask are not part of the microfilter.
Also note that the Markush group of claim 13 sets forth a group of processes.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1,3, the specification originally filed provides for a surface on a first polymer layer modified to be hydrophilic (par. [0004]), but not partially hydrophilic.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4,7,11,13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line(s) 1-2 sets forth the limitation “the surface modified by changing of the surface energy”. There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 11 set forth the limitation “said selected shape of said apertures comprises at least one of round, […] and rectangle”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Regarding claims 7 and 11, it is unclear how an aperture can have a shape of a “racetrack”. A racetrack can have a number of different shapes and therefore the metes and bounds of the claim cannot be ascertained.
Regarding claim 13, the claim is dependent on claim 1, which claims a rough nanosurface in the alternative. It is unclear whether claim 13 requires a rough nanosurface or if it is just providing further details on an optional limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2,4-8,14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by AMSTUTZ (WO 2011139445).
Regarding claim 1, AMSTUTZ teaches polymer microfilters (title, Figs.) comprising:

a plurality of first apertures each extending through the first polymer layer (abstract; Fig. 1E #122) formed by exposing the first polymer layer to a UV light via an optical mask (abstract; par. [0032]) to obtain a selected shape of said apertures based on said optical mask, said first polymer layer forming at least a portion of said microfilter (Fig. 1E #120); and,
a surface on said first polymer layer modified to be hydrophilic (par. [0088]).
Regarding claim 2, AMSTUTZ teaches a second polymer layer formed from photo-definable dry film and having second apertures extending through the second polymer layer, wherein the second polymer layer has flexibility to be disposed on a roll and unrolled, and at least one of the first apertures and at least one of the second apertures define at least a portion of a passage extending through the first and second layers (par. [0006]; Fig. 5D).
Regarding claim 4, AMSTUTZ teaches the surface modified by changing of the surface energy has a raised surface energy of the polymer layer (via UV light; Abstract; par. [0032]).
Regarding claims 5-6, AMSTUTZ teaches said first polymer layer has a thickness of e.g. 10 microns (par. [0039]), which is anticipated by the claimed range of 5 to 100 microns. Note that the microfilter is highly uniform (par. [0068]).
Regarding claim 7, AMSTUTZ teaches said selected shape of said apertures comprises round (or circle; par. [0070]).
Regarding claim 8, AMSTUTZ teaches said selected shape of said apertures is round (or circle; par. [0070]) with a diameter of 7-8 microns (par. [0069]), which is anticipated by the claimed range of 5-20 μm.
Regarding claim 14, AMSTUTZ teaches the epoxy-based photo-definable dry  film is an epoxy-based negative photo-definable dry film (par. [0039]).
Claim(s) 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AMSTUTZ (WO 2011139445) in view of LEE (EP 2366449).
Regarding claim 1, AMSTUTZ teaches polymer microfilters (title, Figs.) comprising:
a first polymer layer (e.g. Fig. 1E #120) formed from an epoxy-based photo-definable dry film (abstract), wherein the first polymer layer has flexibility to be disposed on a roll and unrolled (see e.g. Fig. 7A; par. [0009,0018]);
a plurality of first apertures each extending through the first polymer layer (abstract; Fig. 1E #122) formed by exposing the first polymer layer to a UV light via an optical mask (abstract; par. [0032]) to obtain a selected shape of said apertures based on said optical mask, said first polymer layer forming at least a portion of said microfilter (Fig. 1E #120).
AMSTUTZ does not teach a surface on said first polymer layer modified to include a rough nanosurface. However, LEE teaches a membrane with a patterned surface (title, Figs.) including a filter (e.g. Fig. 2) comprising:
a first polymer layer (par. [0022]);
a plurality of first apertures (the filter is porous; par. [0016]); and

LEE teaches the purpose of the rough nanosurface is to increase the filtering area, in which the membrane is protected from a cake/film which contaminates the membrane. Therefore, the membrane significantly improves filtering performance (abstract).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the filter of AMSTUTZ with the rough nanosurface of LEE for the purpose of improving filtering performance. The references are combinable, because they are in the same technological environment of microfabricated polymer membrane structures. See MPEP 2141 III (A) and (G).
Regarding claim 2, AMSTUTZ teaches a second polymer layer formed from photo-definable dry film and having second apertures extending through the second polymer layer, wherein the second polymer layer has flexibility to be disposed on a roll and unrolled, and at least one of the first apertures and at least one of the second apertures define at least a portion of a passage extending through the first and second layers (par. [0006]; Fig. 5D).
Regarding claim 3, the combination of references teaches the surface on said first polymer layer is modified to include said rough nanosurface (LEE par. [0024]) and be hydrophilic (par. [0088]).
Regarding claim 4, AMSTUTZ teaches the surface modified by changing of the surface energy has a raised surface energy of the polymer layer (via UV light; Abstract; par. [0032]). LEE also teaches modifying the surface using energy (par. [0025]).
Regarding claims 5-6,9-10, AMSTUTZ teaches said first polymer layer has a thickness of e.g. 10 microns (par. [0039]), which is anticipated by the claimed range of 5 to 100 microns. Note that the microfilter is highly uniform (par. [0068]).
Regarding claims 7,11, AMSTUTZ teaches said selected shape of said apertures comprises round (or circle; par. [0070]).
Regarding claim 8,12, AMSTUTZ teaches said selected shape of said apertures is round (or circle; par. [0070]) with a diameter of 7-8 microns (par. [0069]), which is anticipated by the claimed range of 5-20 μm.
Regarding claim 13, LEE teaches the rough nanosurface comprises the first polymer layer modified by altering of the surface topography (see Fig. 1; abstract).
Regarding claims 14-15, AMSTUTZ teaches the epoxy-based photo-definable dry film is an epoxy-based negative photo-definable dry film (par. [0039]).
Telephonic Inquiries
This is a CIP of applicant's earlier Application No. 14/213,183.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777